DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, in the reply filed on 04/19/2021 is acknowledged.  The traversal is on the ground(s) that the claims of Groups I and II have unity of invention because Group I is the process specifically adapted for the manufacture of said product, a thermoplastic polyoxazolidone, in Group II, the article comprising the thermoplastic polyoxazolidone and the thermoplastic material comprising the thermoplastic are a use of the said product of Group II, and under 37 CFR 1.475(b), a national stage application with claims to different categories of invention will be considered to have unity of invention if the claims are drawn to one of five specific combinations of categories, where one such combination of categories covers a product, a process specially adapted for the manufacture of the said product, and a use of the said product.  This is not found persuasive because this application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule  lack unity of invention because even though the inventions of these groups require the technical feature of a thermoplastic polyoxazolidone obtained by the method according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gan et al. (US 2015/0073115 A1, cited in IDS) in view of Karl et al. (US 2014/0128503 A1).
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/19/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 recites the limitation “
    PNG
    media_image1.png
    132
    404
    media_image1.png
    Greyscale
 wherein” “R2 and R6 are independently a hydrogen atom, an alkyl group having 1 to 4 carbon atoms, a halogen atom or a nitro group” in lines 4-5 and 7-8, which is indefinite because R3, R4, and R5 are not defined. Based on the specification (p. 2, l. 22-30), for further examination of the claims, this limitation is interpreted as “
    PNG
    media_image1.png
    132
    404
    media_image1.png
    Greyscale
 wherein” “R2 to R6 are independently a hydrogen atom, an alkyl group having 1 to 4 carbon atoms, a halogen atom or a nitro group”.
Claim 6 recites the limitation “R2 and R6 are independently a hydrogen atom or an alkyl group having 1 to 4 carbon atoms” in lines 5-6, which is indefinite because R3, R4, and R5 are not defined. Based on the specification (p. 2, l. 22-30), for further 
Claim 7 is not rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it cures the deficiencies of claims 5-6. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2015/0073115 A1, cited in IDS) in view of Karl et al. (US 2014/0128503 A1).
Regarding claim 1, Gan teaches an oxazolidone ring containing adduct that is obtainable by combining an aliphatic epoxy compound, an aromatic epoxy compound, and a diisocyanate [0008, 0017], wherein the aliphatic epoxy compound is a diglycidyl ether, a diglycidyl ester, or a combination thereof [0014], wherein the aromatic epoxy compound is a glycidyl ether of hydroquinone, resorcinol, bisphenol A, bisphenol F, 4,4’-dihydroxybiphenyl, tetrabromobisphenol A, 2,2-bis(4-hydroxyphenyl)-1,1,1,3,3,3-hexafluoropropane, or 1,6-dihydroxynaphthalene, or a combination thereof [0015], wherein the diisocyanate is an aromatic diisocyanate or a combination thereof [0016], wherein a process for combining the aliphatic epoxy compound, the aromatic epoxy compound, and the diisocyanate includes a first stage and a second stage [0017], wherein the first stage includes incorporating oxazolidone rings into the aliphatic epoxy compounds of a first stage adduct [0018], wherein the first stage includes employing a catalyst for incorporating oxazolidone rings into the aliphatic epoxy compounds [0019], wherein the first stage includes adding the diisocyanate to the mixture of the aliphatic epoxy compound and the catalyst [0021], wherein the second stage includes adding the aromatic epoxy compound to the first stage adduct [0023], wherein the oxazolidone ring containing adducts have a melt viscosity, a glass transition temperature, and a softening 
Gan does not teach that the one or more diepoxides comprise one or more 2-phenylpropane-1,3-diol diglycidyl ether derivatives. However, Karl teaches one or more 2-phenyl-1,3-propanediol diglycidyl ether derivatives [0014] that are present in a curable epoxy resin composition that further comprises at least one curing agent [0032-0034], wherein the curing agent has at least two functional groups which are able to react with the oxirane groups and/or hydroxyl groups of the polyepoxide compounds [0045], wherein suitable functional group which are able to enter into a polyaddition reaction with the oxirane groups of polyepoxide compounds are isocyanates [0046]. Gan and Karl are analogous art because both references are in the same field of endeavor of reacting one or more isocyanates and one or more diepoxides. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Karl’s one or more 2-phenyl-1,3-propanediol diglycidyl ether derivatives to substitute for Gan’s aliphatic epoxy compound, which would read on the limitation wherein the one or more diepoxides comprise one or more 2-phenylpropane-1,3-diol diglycidyl ether derivatives as claimed. One of ordinary skill in the art would have been motivated to do so because Karl teaches that the one or more 2-phenyl-1,3-propanediol diglycidyl ether derivatives [0014] are beneficial for being useful in a curable epoxy resin composition that further comprises at least one curing agent [0032-0034], wherein the curing agent has at least two functional groups which are able to react with the oxirane groups and/or hydroxyl groups of the polyepoxide compounds [0045], wherein suitable 
Regarding claim 2, Gan teaches that the aromatic epoxy compound [0008, 0017] is a glycidyl ether of hydroquinone, resorcinol, bisphenol A, bisphenol F, 4,4’-dihydroxybiphenyl, tetrabromobisphenol A, 2,2-bis(4-hydroxyphenyl)-1,1,1,3,3,3-hexafluoropropane, or 1,6-dihydroxynaphthalene, or a combination thereof [0015], which reads on the limitation wherein the one or more diepoxides further comprise one or more diglycidyl ethers of aromatic diols as claimed.
Regarding claim 3, Gan teaches that the aromatic epoxy compound [0008, 0017] is a glycidyl ether of bisphenol A, bisphenol F, or a combination thereof [0015], which reads on the limitation wherein the one or more diglycidyl ethers of aromatic diols are selected from the group consisting if bisphenol A diglycidyl ether and bisphenol F diglycidyl ether as claimed.

Regarding claim 5, Gan teaches that the oxazolidone ring containing adduct is obtainable by combining an aliphatic epoxy compound, an aromatic epoxy compound, and a diisocyanate [0008, 0017].
Gan does not teach that the one or more 2-phenylpropane-1,3-diol diglycidyl ether derivatives are 2-phenylpropane-1,3-diol diglycidyl ether derivatives of formula I. However, Karl teaches one or more 2-phenyl-1,3-propanediol diglycidyl ether 
    PNG
    media_image2.png
    291
    822
    media_image2.png
    Greyscale
, where R1 is an alkyl group or an aryl group, R2 to R6 independently of one another are each a hydrogen atom, an alkyl group having 1 to 4 C atoms, a halogen atom, or a nitro group, R7 is a hydrogen atom or a glycidyl group, and n is 0 to 100, and where, furthermore, R2 and R3 or R3 and R4 may also together be a fused aromatic or heteroaromatic [0014], that are present in a curable epoxy resin composition that further comprises at least one curing agent [0032-0034], wherein the curing agent has at least two functional groups which are able to react with the oxirane groups and/or hydroxyl groups of the polyepoxide compounds [0045], wherein suitable functional group which are able to enter into a polyaddition reaction with the oxirane groups of polyepoxide compounds are isocyanates [0046]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Karl’s one or more 2-phenyl-1,3-propanediol diglycidyl ether derivatives of the formula 
    PNG
    media_image2.png
    291
    822
    media_image2.png
    Greyscale
, where R1 is an alkyl 
    PNG
    media_image2.png
    291
    822
    media_image2.png
    Greyscale
, where R1 is an alkyl group or an aryl group, R2 to R6 independently of one another are each a hydrogen atom, an alkyl group having 1 to 4 C atoms, a halogen atom, or a nitro group, R7 is a hydrogen atom or a glycidyl group, and n is 0 to 100, and where, furthermore, R2 and R3 or R3 and R4 may also together be a fused aromatic or heteroaromatic [0014], are 
Regarding claim 6, Gan teaches that the oxazolidone ring containing adduct is obtainable by combining an aliphatic epoxy compound, an aromatic epoxy compound, and a diisocyanate [0008, 0017].
Gan does not teach that R1 is an alkyl group having 1 to 5 carbon atoms or an aryl group having 6 to 10 carbon atoms, R2 and R6 are independently a hydrogen atom or an alkyl group having 1 to 4 carbon atoms, R7 is a hydrogen or a glycidyl group, and n = 0 to 30. However, Karl teaches one or more 2-phenyl-1,3-propanediol diglycidyl ether derivatives of the formula 
    PNG
    media_image2.png
    291
    822
    media_image2.png
    Greyscale
, where R1 is an alkyl group having 1 to 5 C atoms or an aryl group having 6 to 10 C atoms, R2 to R6 independently of one another are each a hydrogen atom or an alkyl group having 1 to 4 C atoms, R7 is a hydrogen atom or a glycidyl group, and n is 0 to 30 [0014], that are present in a curable epoxy resin composition that further comprises at least one curing agent [0032-0034], wherein the curing agent has at least two functional groups which are able to react with the oxirane groups and/or hydroxyl groups of the polyepoxide compounds [0045], wherein suitable functional group which are able to enter into a polyaddition reaction with the oxirane groups of polyepoxide compounds are isocyanates [0046]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Karl’s one or more 2-phenyl-1,3-propanediol diglycidyl ether derivatives of the formula 
    PNG
    media_image2.png
    291
    822
    media_image2.png
    Greyscale
, where R1 is an alkyl group having 1 to 5 C atoms or an aryl group having 6 to 10 C atoms, R2 to R6 independently of one another are each a hydrogen atom or an alkyl group having 1 to 4 
    PNG
    media_image2.png
    291
    822
    media_image2.png
    Greyscale
, where R1 is an alkyl group having 1 to 5 C atoms or an aryl group having 6 to 10 C atoms, R2 to R6 independently of one another are each a hydrogen atom or an alkyl group having 1 to 4 C atoms, R7 is a hydrogen atom or a glycidyl group, and n is 0 to 30 [0014], are beneficial for being useful in a curable epoxy resin composition that further comprises at least one curing agent [0032-0034], wherein the curing agent has at least two functional groups which are able to react with the oxirane groups and/or hydroxyl groups of the polyepoxide compounds [0045], wherein suitable functional group which are able to enter into a polyaddition reaction with the oxirane groups of polyepoxide compounds are isocyanates [0046], that the one or more 2-phenyl-1,3-propanediol diglycidyl ether derivatives [0014] are beneficial for being at least a partial substitute for BADGE [0013] that is bisphenol A diglycidyl ether [0011], and that bisphenol A or bisphenol F diglycidyl 
Regarding claim 7, Gan teaches that the oxazolidone ring containing adduct is obtainable by combining an aliphatic epoxy compound, an aromatic epoxy compound, and a diisocyanate [0008, 0017].
Gan does not teach that R1 is an alkyl group having 1 to 4 carbon atoms, and R2 to R6 are each a hydrogen atom. However, Karl teaches one or more 2-phenyl-1,3-propanediol diglycidyl ether derivatives of the formula 
    PNG
    media_image2.png
    291
    822
    media_image2.png
    Greyscale
 [0014], where R1 is an alkyl group having 1 to 4 C atoms, R2 to R6 independently of one another are each a hydrogen atom [0022], R7 is a hydrogen atom or a glycidyl group, and n is 0 to 30 [0015, 0022], that are present in a curable epoxy resin composition that further comprises at least one curing agent [0032-0034], wherein the curing agent has at least two functional groups which are able to react with the oxirane groups and/or hydroxyl 
    PNG
    media_image2.png
    291
    822
    media_image2.png
    Greyscale
, where R1 is an alkyl group having 1 to 4 C atoms, R2 to R6 independently of one another are each a hydrogen atom, R7 is a hydrogen atom or a glycidyl group, and n is 0 to 30, to substitute for Gan’s aliphatic epoxy compound, which would read on the limitation wherein R1 is an alkyl group having 1 to 4 carbon atoms, and R2 to R6 are each a hydrogen atom as claimed. One of ordinary skill in the art would have been motivated to do so because Karl teaches that the one or more 2-phenyl-1,3-propanediol diglycidyl ether derivatives of the formula 
    PNG
    media_image2.png
    291
    822
    media_image2.png
    Greyscale
 [0014], where R1 is an alkyl group having 1 to 4 C atoms, R2 to R6 independently of one another are each a 
Regarding claim 8, Gan teaches that the diisocyanate [0008, 0017] is an aromatic diisocyanate that is optionally 4,4’-diphenylmethane diisocyanate or toluene diisocyanate [0016], which optionally reads on the limitation wherein the one or more aromatic diisocyanates are diphenylmethane 4,4’-diisocyanate or tolylene 2,4-diisocyanate as claimed.

Regarding claim 9, Gan teaches that the oxazolidone ring containing adduct is obtainable by combining an aliphatic epoxy compound, an aromatic epoxy compound, and a diisocyanate [0008, 0017], wherein a process for combining the aliphatic epoxy compound, the aromatic epoxy compound, and the diisocyanate includes a first stage and a second stage [0017], wherein the first stage includes incorporating oxazolidone rings into the aliphatic epoxy compounds of a first stage adduct [0018], wherein the first stage includes employing a catalyst for incorporating oxazolidone rings into the aliphatic 
Gan does not teach a specific embodiment wherein the catalytically reacting is carried out in the presence of a catalyst selected from the claimed group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Gan’s catalyst that is lithium chloride, a boron trifluoride complex salt, a quaternary ammonium salt, a tertiary amine, a phosphonium compound, 1,8-diaza-bicyclo (5,4,0) undecene-7, or a Lewis acid as Gan’s catalyst, which would read on the limitation wherein the catalytically reacting is carried out in the presence of a catalyst that is an alkali metal halide, a tertiary amine, a quaternary ammonium salt, a urea compound, a phosphonium compound, or a Lewis acid as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an oxazolidone ring containing adduct because Gan teaches that the oxazolidone ring containing adduct is obtainable by combining an aliphatic epoxy compound, an aromatic epoxy compound, and a diisocyanate [0008, 0017], wherein a process for combining the 
Regarding claim 10, Gan teaches an oxazolidone ring containing adduct that is obtainable by combining an aliphatic epoxy compound, an aromatic epoxy compound, and a diisocyanate [0008, 0017], wherein the first stage includes incorporating oxazolidone rings into the aliphatic epoxy compounds of a first stage adduct [0018], wherein the first stage includes employing a catalyst for incorporating oxazolidone rings into the aliphatic epoxy compounds [0019], wherein the first stage includes adding the diisocyanate to the mixture of the aliphatic epoxy compound and the catalyst [0021], wherein the second stage includes adding the aromatic epoxy compound to the first stage adduct [0023], wherein a mixture of the aliphatic epoxy compounds and the catalyst is maintained at a temperature of from 100° C to 180° C [0020], wherein a 
Regarding claim 12, Gan teaches that a process for combining the aliphatic epoxy compound, the aromatic epoxy compound, and the diisocyanate includes a first stage and a second stage [0017], wherein the first stage includes incorporating oxazolidone rings into the aliphatic epoxy compounds of a first stage adduct [0018], wherein the first stage includes employing a catalyst for incorporating oxazolidone rings into the aliphatic epoxy compounds [0019], wherein the first stage includes adding the diisocyanate to the mixture of the aliphatic epoxy compound and the catalyst [0021], wherein the second stage includes adding the aromatic epoxy compound to the first stage adduct [0023], wherein the oxazolidone ring containing adducts have a melt viscosity at 150° C [0025], wherein a mixture containing the aliphatic epoxy compounds, the catalysts, and the diisocyanates is maintained at a temperature of 150° C to 180° C to obtain the first stage adduct [0022], which reads on the limitation wherein the catalytically reacting is carried out in neat form in a melt as claimed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2015/0073115 A1, cited in IDS) in view of Karl et al. (US 2014/0128503 A1) as applied to claim 1, and further in view of D’Alelio (US 3,694,406).

Gan does not teach that the catalytically reacting is carried out in presence of sulfolane. However, D’Alelio teaches tetramethylene sulfone that is (6:11-12) an aprotic polar solvent (6:6-7) that is used in the presence of a polyepoxide and a polyisocyanate (5:58-6:1) that are used in a process for preparing a polyoxazolidone in which a polyepoxide is reacted with a polyisocyanate in the presence of a catalytic amount of an organic phosphonium halide (1:12-16), wherein the polyepoxide is a diepoxide (3:67-74), wherein the polyisocyanate is optionally an aromatic diisocyanate (4:44-48). Gan and D’Alelio are analogous art because both references are in the same field of endeavor of a method for preparing a thermoplastic polyoxazolidone comprising catalytically reacting one or more aromatic diisocyanates and one or more diepoxides. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Gan’s first stage and second stage of Gan’s process in the presence of D’Alelio’s aprotic polar solvent that is tetramethylene sulfone, which 

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.